Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over To et al (see paragraphs 0051 and 0052) in view of Haddock et al 8,523,354 and Chien 2019/0129070.    
It should be noted that the references are being applied to teach essentially what was set forth in the last office action.  However, the rejection has been reformatted to some extent in view of the amendment and arguments.  Applicant has amended claim 1 to recite a limitation that is clearly taught in To et al—see paragraph 0051 therein.  To et al also teaches the instant diameter of the protrusion at paragraph 0052.  It is submitted that at this stage in the prosecution, To et al constitutes the better primary reference, teaching the instant protrusion on a spectacle lens but failing to provide any details as to how the lens is actually made.  As noted previously, Haddock et al teaches conventional mold making steps as set forth in instant claim 1 to make a lens mold.  It certainly would have been obvious to one of ordinary skill in the art at the time of filing to have fashioned a mold to make the lens with a protrusion as taught in To et al using the mold making technique disclosed in Haddock et al to expedite forming a desired mold in which the lens of To et al would be molded.  It is nothing but conventional to mold lenses in molds and such would have been an obvious feature in To et al to make the lens taught therein.  Further, Chien et al provides a teaching that lenses with protrusions are formed in molds fashioned with grooves or recesses to form the protrusions—see  Figures 5 and 6 of Chien.  While it is understood that the exact protrusions in Haddock et al and Chien may not be the instant size, and the protrusions are used for a purpose different than the instant, these references are now being relied upon to teach conventional methods in which lens molds are made and lenses are subsequently molded from these lens molds, respectively.  The instant protrusion dimensions are taught in To et al.  One of ordinary skill in the lens art would have found it obvious to modify the disclosure of To et al with known mold and lens making techniques, particularly since To et al provides no details as to how the lens would be made.  As applicant must be aware, molding in lens molds is a conventional way to make lenses and the instant claims provide no more than this.  
2.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 5, 7, 8, 10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4 and 6-9 of copending Application No. 16/650,739 for reasons of record.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
3.Applicant's arguments filed November 17, 2022 have been fully considered but they are not persuasive. In view of the reformatted rejection, some of applicant’s comments are no longer probative.  Since To et al is now the primary reference, it is not material as to whether one of ordinary skill in the art would have modified the protrusions of Chien as now claimed.  The point is, To et al discloses a lens with the instant protrusions as now claimed.  To et al does not provide any details as to how one would make the lens disclosed therein.  However, molding a lens is nothing but conventional in the art and it must be assumed that the lens of To et al is molded.  It is either molded or machined, and molding would be the more likely method of making the lens.  If indeed it is molded, it would be molded in a mold that would be made by conventional methods.  Haddock et al teaches how lens molds are conventionally made and Chien teaches how to make a lens from a mold.  It surely is not too difficult to employ the teachings of Haddock et al and Chien to form the desired lens with protrusions as taught in To et al.  It should be noted that Haddock et al was—and still is—only being relied upon to teach how to make a lens mold.  Haddock et al has never been relied upon for the protrusion dimensions.  Rather, To et al provides this teaching and that is essentially why the reference has been made the primary reference.  
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742